      Case 1:18-cr-10476-NMG Document 65 Filed 01/21/21 Page 1 of 6



                    United States District Court
                      District of Massachusetts


                                    )
United States of America            )
                                    )
          v.                        )     Criminal Action No.
                                    )     18-10476-NMG
Andrew Cheever,                     )
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court are motions of defendant Andrew

Cheever (“defendant” or “Cheever”) for an indicative ruling, for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and

to amend his motion for compassionate release.

I.   Background

     In December, 2011, defendant pled guilty to a one-count

information charging him with possession of child pornography.

In March, 2012, this Court sentenced him to 41 months in prison

and five years of supervised release.

     During his term of supervised release for the 2011 offense,

Cheever was charged in an information on one count of possession

of child pornography in December, 2018.       Early in 2019, both of


                                  -1-
       Case 1:18-cr-10476-NMG Document 65 Filed 01/21/21 Page 2 of 6



defendant’s open criminal cases were consolidated in this

session of this Court and Cheever pled guilty to the one-count

information.

      In May, 2019, this Court sentenced Cheever to 120 months (10

years) in prison and 30 years of supervised release on the second

offense.   This Court also found defendant in violation of his

conditions of supervised release and sentenced him to five years

in prison and 30 years of supervised release for that violation.

The sentences were to be served concurrently.         Cheever is

currently incarcerated at FCI Allenwood Low (Pennsylvania) and

his projected release date is December 13, 2026.

      Cheever moves to modify his sentence to time served or to

replace the remainder of his prison time with home confinement.

He contends that his incarceration puts him at high risk of

contracting COVID-19, particularly because he is overweight and

suffers from sleep apnea, bipolar disorder and depression.             The

government disagrees and urges this Court to deny defendant’s

motions.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

                                   -2-
       Case 1:18-cr-10476-NMG Document 65 Filed 01/21/21 Page 3 of 6



factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Any modification must be made

pursuant to either a motion of the Director of the Bureau of

Prisons (“BOP”) or a motion of the defendant after the defendant

has

      fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's
      facility, whichever is earlier.

§ 3582(c)(1)(A).    Even if all other requirements are satisfied,

a court should grant a motion for release only if it determines

that the defendant is no longer a danger to the public. Id.

      B. Application

      Due to Cheever’s pending appeal of the judgment of

revocation and the sentence imposed therein, this Court does not

have jurisdiction to grant the instant motion.         The First

Circuit has held that a district court lacks the power to order

a sentence modification under 18 U.S.C. § 3582(c) while an

appeal of that sentence is pending. See United States v.

Maldonado-Rios, 790 F.3d 62, 64 (1st Cir. 2015).         A district

court may, however, issue an indicative ruling even when it

lacks jurisdiction due to a pending appeal. See id. at 64-65.

Rather than issue an indicative ruling only to deny defendant’s
                                   -3-
      Case 1:18-cr-10476-NMG Document 65 Filed 01/21/21 Page 4 of 6



motion for compassionate release, however, this Court will

address the merits of that motion and deny it in the interest of

judicial economy. See United States v. Rosado, 2020 U.S. Dist.

LEXIS 174600, at *3-4 (D. Mass. Sept. 23, 2020).

     Defendant reports that he is overweight and suffers from

sleep apnea, bipolar disorder and depression.        Although Cheever

asserts that his medical conditions make him more susceptible to

COVID-19 complications, only one of those conditions, being

overweight, qualifies as potentially placing Cheever at an

increased risk of severe illness from COVID-19. See People with

Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

Jan. 20, 2021) (listing being overweight as a condition that

“might” place adults at an increased risk of severe illness but

not sleep apnea, bipolar disorder or depression).

     In any event, defendant has proffered no facts to suggest

that any of his medical conditions substantially diminish his

capacity to care for himself and to participate in measures to

protect against the transmission of COVID-19.        Accordingly,

defendant has not shown that his medical conditions constitute

“extraordinary and compelling” reasons for his release. See

United States v. Jones, 2020 U.S. Dist. LEXIS 196406, at *6-11

                                  -4-
      Case 1:18-cr-10476-NMG Document 65 Filed 01/21/21 Page 5 of 6



(D. Mass. Oct. 22, 2020) (denying compassionate release for a

38-year-old overweight defendant suffering from diabetes and

hypertension); United States v. Sanchez, 2020 U.S. Dist. LEXIS

243608, at *9-12 (D.N.M. Dec. 29, 2020) (denying compassionate

release for an overweight defendant suffering from high blood

pressure, high cholesterol, and sleep apnea).

     Cheever submits that the tendency of COVID-19 to spread

rapidly at FCI Allenwood Low exacerbates the risk posed by his

health conditions.   According to the BOP website, there are

currently five confirmed active cases among inmates and 14 cases

among staff at that facility.     The fact that there are positive

cases of COVID-19 at the facility is not, however, enough to

warrant Cheever’s release.     In fact, several courts have

recently denied compassionate release for inmates at FCI

Allenwood Low despite the increase in confirmed cases. See

United States v. Burroughs, 2021 U.S. Dist. LEXIS 8983 (E.D.

Mich. Jan. 19, 2021) (denying compassionate release from FCI

Allenwood Low when there were 29 confirmed cases among inmates

and 14 confirmed cases among staff); United States v. Shkreli,

2021 U.S. Dist. LEXIS 8835 (E.D.N.Y. Jan. 16, 2021) (same).           The

BOP has implemented precautionary measures to curb the spread of

COVID-19 and there is no indication that FCI Allenwood Low

currently poses an unacceptable threat to prisoner safety.

                                  -5-
      Case 1:18-cr-10476-NMG Document 65 Filed 01/21/21 Page 6 of 6



     Finally, even if Cheever’s medical conditions constitute

extraordinary and compelling reasons for release, a reduction in

his sentence would be inconsistent with the § 3553(a) factors and

the need to ensure the safety of the public.        Defendant has been

convicted and sentenced twice for possession of child

pornography.   Furthermore, he committed the most recent offense

while serving a term of supervised release for the prior child

pornography offense.    The seriousness of his repeated crimes

involving particularly vulnerable victims and the need for just

punishment weigh heavily against Cheever’s release. § 3553(a)(2).

                                 ORDER

     Accordingly, defendant’s motion for compassionate release

(Docket No. 57) and his prior pro se motion for compassionate

release (Docket No. 54) are DENIED without prejudice.

Defendant’s motion for an indicative ruling (Docket No. 58) and

his motion to amend his motion for compassionate release (Docket

No. 64) are DENIED as moot.


So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated January 21, 2021

                                  -6-
